Title: To Thomas Jefferson from Thomas Sumter, Sr., 31 October 1802
From: Sumter, Thomas, Sr.
To: Jefferson, Thomas


          
            Dear Sir
            Stateburgh 31st. Octr. 1802
          
          I have the Honour, just now, to receive your favour of the 22d. Int. Which has been delayed by the failure of a Trip of the Mail—I hasten to Answer to the first part—the other requires Circumspection. it shall be duely attended to—
          inregard of the Law of this State, which prohibits the introduction of Slaves into it, Certainly extends its penalties to every case. Still I am persuaded, very little risque will be run in the attempting to pass through in the Manner Suggested, rather none, provided Mr. Randolph will be at the Trouble to use a Little precaution—
          The Legislature of this State will be in Session from the 22d. of the next, untill the same time in the month following i.e. Decemr—The Govonor will also be at the Seat of Government i.e. Columbia, which is but a small distance off the most frequented route from the interior of Virginia, to that of Georgia. therefore, when at Danville or even Sailsbury, if a person were Dispatched Either to the Executive, or the Legislature, asking Protection through the State, it would beyond a Doubt be attaind, without delay, & in time for the person Transacting the business to meet, his party, at Charlotte in Norther Carolina, or on the Verge of this State—I will confer, with some of our Members on Cases of this sort. Should any occur they will be prepaired and write a line in General Terms to the Governor—I have myself, allways Considered the Law, both unjust & impolitick.
          I am Dear Sir with the highest respect your Most Obedt. Servt
          
            Thos. Sumter
          
        